Reform of EU trade policy instruments (debate)
The next item is the oral question to the Commission by Mr Barón Crespo, on behalf of the Committee on International Trade, on the Commission Green Paper and public consultation on a possible reform of EU trade policy instruments B6-0009/2007).
deputising for the author. - Mr President, we have asked for this debate to examine the background and the purpose of the Green Paper adopted by the Commission on 6 December 2006.
With the Green Paper, the Commission intends to stimulate a debate over the use of trade defence instruments in Europe: countervailing, anti-dumping and safeguard measures. I believe that this is a commendable initiative and I am convinced of the value of this debate. We need to talk much more about trade policy and about the choices made by the European Commission and by the Council and we need to ensure that decisions are properly discussed before this Parliament. We need to give this Parliament more power and to make trade policy more subject to democratic scrutiny.
We are all living through a moment which many view as some sort of crisis period. We are living through a time when Europeans are asking themselves: what does Europe represent and why do we need such a complicated thing as the European Union in the first place? And, when these legitimate concerns are raised, the importance of the role of a united EU in the globalised world and the importance of having a single voice to represent and defend the interests of 500 million citizens in any negotiation with other trade partners in the world market are vital factors to be considered.
Global trade and its impact on the lives of our citizens and on the future of our businesses, big, medium-sized and small, play an essential role in the anxieties felt by many over what we usually call 'globalisation'. And, while many of us believe that some of the criticism is no more than cheap demagogy, we must understand those anxieties and we must oppose pure determinism in the way this new world develops, in the way trade takes place, in the way wealth and poverty are distributed.
Europeans who lose their jobs when a company suddenly decides to move eastwards in search of higher profits cannot simply be told that times have changed and that they cannot stand in the way of progress. They want to know what is going on and they must have their voice heard by those that ultimately decide.
We should not forget that there is more than one recipe for economic growth and trade development. It is a matter of policy options whether the future of Europe belongs only to huge retail corporations and to importers or whether we can preserve a model compatible with our most essential social and environmental concerns.
Our strong belief in free trade is perfectly compatible with the need to ask for a level playing field. Even the most peaceful countries in the world - and Europe among them - know that a full commitment to peace does not necessarily mean that armies are abolished and all means of defence are to be destroyed.
So, we say yes to the huge benefits of free trade in our open world and we say yes to the fair implementation of the rules on which this global trade is based.
We welcome the Green Paper, which has the merit of opening a debate on this subject. Its text and the questions it raises already assume that something must be done to modify the current Community trade defence system.
This might be true. The recent footwear case has shown that the risk of deadlocks is real. They are clearly of no benefit to anybody. Nobody here is blindly defending inefficient European production or supporting a protectionist approach to this highly sensitive matter. Trade defence reform can be considered, if it is to be made more effective and more transparent.
The Green Paper can be a good starting point if all the stakeholders' views are properly taken into consideration and if the Commission and the Council do not entrench themselves behind preconceived ideological positions. The decision-making process can also be improved and we need to ensure that decisions are taken by Member States based on the well-founded research carried out by independent Community bodies, rather than on the basis of national interests, or, if you prefer, national selfishness.
It is therefore important to improve and reinforce trade defence instruments instead of watering them down. On the other side, a fresh approach can be made to less traditional threats to a balanced and free world trade. Practices such as so-called social or environmental dumping need also to be confronted and, when necessary, new means of tackling them should be seriously considered as a matter of Community interest.
The following are the questions I would like Mr Mandelson to respond to tonight. Firstly, the Doha negotiations have been restarted and I sincerely hope that they will result in a clear success. In this respect, would it not have been better to wait for the successful conclusion of multilateral negotiations before starting this exercise, which might weaken our position in Geneva?
Secondly, can Mr Mandelson explain why his services are already applying quite a few questionable innovations mentioned in the Green Paper, even before the public consultation has come to an end and without any discussions either before the Council, or before this Parliament?
Thirdly, since the new trade defence system proposed by the Commission assigns a role to all possible interested parties, including those not related to the production of goods falling under the scope of the investigation, do you not believe that the time has come to allow trade unions to lodge a complaint, as foreseen by the WTO anti-dumping agreement?
I conclude by formally asking Mr Mandelson to provide assurances that the European Parliament will be kept informed at all stages of the process and that the views expressed by its members will be fully taken into account when discussing this highly sensitive matter.
Member of the Commission. Mr President, I do not think I have ever been asked to reply, in any Parliament in which I have been President-in-Office, to an opening question or a speech with which I have agreed more than the speech I have just listened to. In terms of its description of the spirit, purpose and context of this exercise, I must say I thought the honourable Member captured in every respect what we are doing most accurately and well.
The only stage at which, I have to say, I somewhat part company is when he asks me why our services - DG Trade - are applying new rules before the conclusion of the review. I have absolutely no idea what instances or issues he is referring to, and I would be pleased to hear because I do not know of any.
On 29 May last year, I informed the European Parliament of the necessity to review our trade defence instruments. I am pleased to be able to be back here and to update you on this process. We are now coming to the end of the consultation that we launched in December. That consultation solicited opinion from Member States, business, NGOs, individuals and, of course, the European Parliament. What it did not do in any way was question the importance of trade defence instruments. TDI is necessary to combat unfair trade in an international economy that has no international equivalent to the competition rules we take for granted in our own domestic economies. TDI, in my view, is the flip side of an open economy. It is the guarantee that others will not abuse that openness by trading unfairly. The Green Paper asks if we could use TDI better, if our tools have adapted to a changing global economy and whether our rules could be clearer and operate more transparently.
I think the justification for such an exercise is pretty obvious. The last review of our trade defence instruments was in 1996, and a lot has changed in the ways EU companies operate and as regards the role of global supply chains in our economy. Many more EU companies now produce goods wholly or partially outside the EU for import into the EU. These changes challenge traditional understanding of what constitutes EU production and the EU's economic interests. They make a definition of European workers' interests harder to write, as cases are more complex. Because these interests overall are those in which trade defence is rooted, that is good reason to assess the way we work and the way those rules operate.
But the Green Paper launched a consultation; it contains no recommendations for reform and is not intended to. It puts forward a set of questions. I have repeatedly emphasised that this is an open process and I have no preconceived ideas. There was a question asked of me about the intentions behind the six categories of question in the consultation paper. They are designed simply to put the various issues in context. Some are linked to the impact of globalisation on our trade defence system. Others, especially those related to transparency, were raised by stakeholders and experts with whom I had informal discussions in July last year.
So there are no intentions beyond the desire for intelligent debate and to rebuild the consensus and solidarity that has underpinned TDI and has come under strain in some recent cases. I fully echo the honourable Member's initial observation: we need to replace national selfishness with European solidarity, and that is what I hope to rebuild through the process of this review.
I do not come to you today with substantive proposals because that is not my role at this stage. Right now, we are listening. The scope of any proposed changes will depend on what we hear. Somebody asked how this review fits with our attempts to reform anti-dumping rules in the WTO. The honourable Member reflected that question. Actually, it is a rather good question. It is vital to push through the WTO to ensure others match the kind of standards we apply to ourselves. We are doing that and we will keep doing that in the DDA negotiations.
But EU legislation on TDI already goes beyond WTO requirements in many ways. The most obvious examples are the compulsory lesser duty rule and the Community interest test which we apply in all investigations. These are rules we introduced because they make the system work better in the wider EU interest. Of course we will push others to adopt similar rules, but reform at the international level is difficult and some of our key partners are, frankly, stubborn. So long as our refinements do not put us at a competitive disadvantage, so long as they reflect the EU's economic interests, why should we not pursue further reform?
That point relates to the question about the EU's general posture on anti-dumping. Are we protectionist or do we follow a 'response and defence' approach? In my view, protectionism is the shielding of a domestic industry from foreign competition, from fair competition - tough competition, yes, but fair nonetheless. That is not the intention of EU TDI policy and I will, of course, remain vigilant on that. We are not going to see our trade defence instruments turned into measures to protect EU industry from fair, legitimate competition. A protectionist does not recognise the difference between tough competition and unfair competition. We do. Our system does. That is the difference between protection and protectionism.
The EU process is complaint driven. We act only when EU industry can provide sufficient evidence that they are threatened by unfair trade, but we defend European production only against unfair trade, and we are bound by law to ensure that any trade defence measure is truly in the wider European economic interest. We are prudent and we are restrained but, above all, we are objective and dispassionate. A number of questions have gone right to this issue of making sure that TDI is effective and serves Europe's growth and competitiveness agenda.
As you know, this review is part of the global Europe framework policy that I launched last year, which is explicitly intended to put EU trade policy at the service of this growth and job strategy. Beyond saying that, I think TDI can and should be part of our wider strategy for ensuring that EU companies compete on a level playing field internationally. I think it is for stakeholders to suggest how well the system is working to that end, and that is the purpose of the review.
The question about the effectiveness of our measures is a good one. The possibility of review of trade defence measures always exists and measures cannot be extended without clear evidence that they are functioning as intended. The Commission also undertakes internal analysis to ensure the effectiveness of its work. DG Trade has recently started to analyse the impact of trade defence measures on certain companies and sectors. A credible TDI system has to be based on this sort of analysis.
A question was asked about public information and about the results of the consultation process. As you know, the Commission has very clear rules on the transparency of decision-making. Some of you may have attended the seminar on the Green Paper that took place only yesterday in Brussels. This event was open to the public and relayed on the website. Unless a contributor requests anonymity, we are publishing all responses to the Green Paper on the website of DG Trade. The whole process has been totally transparent.
Finally, on cooperation and dialogue with Parliament: you know that I have constantly appeared before you on all important trade policy matters, and I will continue to do so. Parliament has a very important role in the TDI reflection process. Your report will be central to the ongoing review process, and I will study its recommendations very closely.
I thank you for hearing me again today and I look forward to being back here again soon to discuss any and every issue of trade policy, on which I delight in remaining answerable to this House.
on behalf of the PPE-DE Group. - (SV) Mr President, Mr Mandelson, trade defence instruments - the name is quite revealing: an instrument for defending ourselves against trade. To protect ourselves against trade would be both expensive and stupid, however, and there are therefore few economists who make a habit of supporting the use of this instrument. I myself have on more than one occasion here in Parliament talked, for example, about the way in which consumers are forced to pay astronomically high prices for a limited producer interest. The fact is, however, that, in the future too, we shall have some form of trade defence instrument. Until such time as we have common competition legislation right around the world, all countries will probably feel a need to protect themselves against what they perceive as unfair trade. I therefore believe that we need to design the instrument now so that it is legitimate and viewed as such by everyone - producers, importers, consumers and all the Member States.
We must get away from the predictable conflicts pitting North against South and producers against importers and consumers, as the conflicts in themselves undermine confidence in the instrument and, in the longer term, in EU trade policy. If we are to have any consensus surrounding these trade defence instruments, we must do more to emulate competition legislation. Everyone I meet demands, for example, more transparency, more predictability and, above all, less political horse-trading on this issue. I can understand them, as it is frankly ridiculous that the Member States should only be given a few days in which to assess thousands of pages prior to decisions on anti-dumping duties. The fact that, in Brussels, we have an army of consultants who run around in pursuit of rumours of Commission proposals concerning new defence measures is ridiculous too, as is the political horse-trading whereby duties on shoes can be exchanged for exemptions from the working time directive - exemptions that, in turn, can be exchanged for duties on Norwegian salmon. All this shows that a fundamental overhaul is required.
What is more, the world has changed. As global duties become bound and lower, more of our trading partners use instruments to prevent the import of goods in the traditional way, and, given that Europe is the biggest actor in the world market, we must show leadership. I should therefore like to conclude by asking you how we are to ensure that this reform does not, in actual fact, continue down the road of seriously becoming one that Frédéric Bastiat, for example, would characterise in terms of cutting off our nose to spite our face.
on behalf of the PSE Group. - Mr President, I welcome the Green Paper as it is clear that our trade defence instruments are in need of reform.
The vast majority of stakeholders are unhappy with the status quo. As they stand, anti-dumping and anti-subsidy investigations lack transparency, consistency, objectivity and are over-politicised and inappropriate to the realities of a modern economy adapting to the forces of globalisation.
While it is probably impossible to create a totally objective process, there can and must be improvements to the current investigation procedure in order to depoliticise it and ensure that the interests of all European citizens are best served.
In order to do this, as the Commissioner has indicated, we must redefine and give greater weight to the Community interest. If the European Union is to become more relevant to people's lives, it must take genuine steps to look after citizens' interests. This, of course, means the protection of jobs against unfair and anti-competitive behaviour. However, too often the narrow interests of an outspoken group of producers have won out against the interests of the millions of consumers who stand to gain from the process of globalisation and whose voice has often not been heard.
Moreover, the potential damage to European companies who set up global supply chains in order to remain competitive in a globalised economy must also be given greater consideration when considering the Community interest. In terms of the process of anti-dumping investigations, there is widespread dissatisfaction across stakeholders with the access they currently enjoy even to non-confidential documents and information.
The use of analogue countries must also be questioned. I am referring in particular to last year's shoe case where the Brazilian economy was used to make comparisons with China, whereas in reality their two economies are as comparable as their football teams.
I would also be eager for the Commission to investigate the viability of expanding trade defence instruments to deter environmental and social dumping in order to ensure that an unfair advantage is not obtained through the abuse of the environment or through failure to ensure decent labour standards.
on behalf of the ALDE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, the question that we are debating, the content of which I support, is a strong appeal to the European executive to ensure that, without going back on its commitment to revive multilateral dialogue, to open markets and to lay down rules that encourage development rather than blocking it with non-tariff barriers, the Union does not take unilateral action that penalises us more than we would wish in relation not only to emerging countries but also to the major developed nations, primarily the United States.
Reviving competitiveness and consistency with the Lisbon Strategy, opening markets, protecting consumers, including by introducing obligatory origin marking on imported goods, the success of measures adopted to defend the effectiveness of free competition; these elements are all inextricably linked. We emphasise that we are opposed to a distorted use of anti-dumping measures and to forms of disguised and non-agreed protectionism presented as fighting unfair competition, of which our global competitors accuse us. We do ask, however, that reform of anti-dumping rules by the European Union should not act as indirect support for those in the world who have not come out in favour of liberalisation.
At this stage and for a good while yet, I believe, liberalisation and regulation must, more than ever, be strictly linked in the interest of the market itself. The rules must however be objective, as was the case when drafting those governing competition, which are clearly defined, accessible, effective and easy to apply. For this reason, we must minimise the element of discretion used in applying defence measures, and small and medium-sized enterprises must be able to actually uphold the rules when prices are subject to abnormal changes.
Commissioner, we hope that the European executive will take account of these considerations, in the knowledge that Europe's real economy needs to feel part of a strong community that encourages and urges it to take up the challenges of an ever more globalised world, yet defends it from those that breach the rules to unjustly pursue their own development at the expense of others.
on behalf of the UEN Group.- (PL) Mr President, Commissioner, I welcome the launch of the debate on the reform of trade policy instruments.
The current system of trade policy instruments, which has remained unchanged for several decades, is no longer effective enough to counteract the negative effects of burgeoning globalisation. As this is too large a topic to discuss in any great detail here, I would like to draw attention to those issues where reform is needed.
Firstly, anti-dumping tariffs are imposed by the Commission on a product on the basis of proof that its price on the EU market does not exceed the cost of production. To this end the Commission considers mainly production factors such as wages, cost of materials and energy for example. The Commission does not, however, establish whether the enterprise bears the cost of social security for its employees, or of environmental protection measures. It is therefore difficult to establish whether the costs submitted are incomplete, and consequently that the price of a product that does not take account of them has been artificially reduced.
Secondly, it is often the case that the relatively high prices of some products originating in the European Union, and hence their lack of competitiveness on the world market, arise from the very high standards demanded, regarding animal welfare, for instance. The European Union must require that products from third countries sold on its market also meet these standards.
Thirdly, the European Commission is very cautious in applying so-called protective clauses whose aim is to prevent the European Union market from being suddenly flooded by a particular type of product. These instruments, however, are much faster and easier to use than anti-dumping tariffs.
Finally, the Commission should also try to shorten to a minimum the period between the start of a particular procedure and the implementation of the relevant protection instrument. Currently this takes many months, and for anti-dumping tariffs as long as nine months, which exposes European producers to huge losses.
on behalf of the Verts/ALE Group. - (SV) Mr President, free trade is no good if it is unfair, and trade defence measures are an attempt to make it fairer. I think that the Commission places a little too much emphasis on multinational companies, and I am uneasy about redefining the Community interest. I wish to clarify the fact that, if an EU-based transnational company is involved in social or environmental dumping, either for its own part or through subsidiary companies or subcontractors, it cannot be regarded as a Community interest just because it is EU-registered. It must be punished for engaging in such practices.
The Green Paper also addresses many interesting issues that we are to debate, for example increased transparency and more influence for small companies and non-governmental organisations. One important dimension is missing, however: the Green Paper is insufficiently green. The whole dimension of environmental dumping is absent. Let me remind you of paragraph 11 of the Muscardini report from October, whereby the European Parliament 'invites the Commission to consider whether it would be appropriate to radically revise the rules on the use of trade defence ... measures under the WTO aegis', and this for the purpose of including non-compliance with global agreements and with conventions on the environment and social issues as forms of dumping or subsidy.
The fact is that countries that have weak environmental legislation or that lack the environmental taxes of their competitors must be seen as subsidising or dumping their production costs; in other words, as engaging in nothing less than traditional dumping. This will become a growing problem when the global level of ambition increases. There must, then, be no free zones for environmental destruction that undermines global environmental work. We must, for example, introduce a Kyoto tariff for countries that do not comply with the Kyoto Agreement. Other countries must be brought before the World Trade Organisation (WTO), and perhaps we shall win and perhaps we shall lose. Many believe the WTO to be a powerful organisation, but one thing is certain: the climate cares not one jot for the WTO and, if we do not introduce climate measures into trade policy, will change irrespective of what the WTO thinks.
One final comment: if we are now to have solidarity and we have a one per cent limit, when is Malta to be able to apply these defence measures and when is it to obtain more than one per cent of internal trade?
(HU) Free trade works well if its rules are followed. But this is not always the case. Unfair trade practices and dumping are increasingly being used against the EU and its producers. In several cases of dumping it has been demonstrated that it is the vendors rather than the consumers who profit. There is no reason for the EU to water down the current trade rules. It is unacceptable that we should punish those companies that have remained in Europe, that have retained European jobs, and reward those which moved their production offshore.
We need protection against unfair competition. We should not loosen the rules against unfair trade, but rather enforce them. This is especially true in the case of countries that are not market economies, where for instance the state is using complex and non-transparent means of giving aid to companies that are producing for export. Moreover, China is using its increasing trade revenues not to expand democracy, reduce poverty, protect the environment or reduce CO2 emissions, but rather to purchase armaments. This year, China is increasing its military expenditures by 18%. According to official statistics, this will reach USD 45 billion. Moreover, according to some experts on security policy, the true amount they are spending on armaments will be three times this sum.
Commissioner, there is not much point for us to support China's military build-up by cutting European jobs.
(FR) Mr President, ladies and gentlemen, I should like to thank Mr Barón Crespo and Mr Guardans Cambó for having taken the initiative in putting this oral question to the Commission.
The whole issue of our trade defence instruments is in fact of the utmost importance, not only in that they ensure that European producers are protected effectively against forms of unfair competition, but also when considered within the context of the broader debate on the place of the European Union in a globalised economy and on the rules that it wishes to promote for its governance.
Even though the European Union has always defended the WTO's multilateral system, I think it surprising to say the least that the Commission should launch a public consultation of this kind and be contemplating a potentially major reform of our defence instruments at a time when the WTO negotiations on anti-dumping, anti-subsidy and safeguard measures have not yet been completed and when the results of these will impact upon the way in which these instruments are used.
Let me, then, remind the Commission that it did itself commission a study evaluating the European trade defence instruments, the conclusion of which was that the status quo was both the most reasonable solution and the one best suited to addressing the concerns of all parties. This study also lends support to the idea that there is, at the present time, no visible and pressing need to review or amend the Community's existing trade defence instruments.
I would like, therefore, to know just what concrete changes the Commission is planning and how this House is going to be involved in every stage of the process, and I call on the Commission to take account of these different factors within the framework of its forthcoming discussions at Council level, as well as taking account of the views of the Members of this House and of the results of the public consultation that it itself initiated for the purpose of drawing up its future proposals.
(PL) The Green Paper and the debate on trade policy instruments are extremely important to our economy and could bring us considerable added value.
European foreign trade policy must respond adequately to any change that takes place in the manufacture and sale of goods on the internal and external markets. For example, in the framework of agreements, our market can promote the purchase of materials for biofuels, the sale of which has good development prospects, and restrict imports, thus reducing the output of the sugar industry, for instance. Through our mutual relationships we should help those of our suppliers who could start up production in line with our needs within the scope of promotional or association agreements.
As far as dumping goes, our response is long-winded and indecisive, doing us more harm than good. For example, in the case of frozen strawberries from China it took several years to put anti-dumping measures in place, by which time numerous farms had folded and gone bankrupt. An analysis of operational efficiency, and radically shortening existing bureaucratic procedures could lead to clear working regulations and responsibilities which would allow applications to be processed quickly.
Another problem for the European Union is defining the principles of our common trade policy to avoid unfair competition on the external market. The issues I have mentioned require constant monitoring. I thank other Members for engaging in the debate on this issue.
(DE) Mr President, Commissioner, ladies and gentlemen, the EU must think carefully about how to better defend its own interests. The strategy of making early concessions in the hope of later benefits will certainly not work. Instead, the rules must be observed in the interests of free, fair competition. Unfair trade practices should not be tolerated, and therefore, without a doubt, effective trade defence instruments form an integral part of the European strategy for competitiveness. In this sense, I wholeheartedly agree with Mr Glattfelder: the defence instruments must not be further watered down.
As I see it, Commissioner, the timing of the Green Paper is very unfortunate, as the results of the current multilateral negotiations on trade defence instruments should not be forestalled. There should be no reforms in Europe before the conclusion of these negotiations, whether successful - which I hope - or not.
The second thing I want to say is that the present instruments have fundamentally proved their worth. If there have to be reforms at all, these should be geared towards improving the existing system.
We need to make a clear distinction - as the Commissioner rightly mentioned - between real dumping on the one hand and pricing in line with competition law on the other. Anti-dumping measures must not be abused for protectionist purposes. On the other hand, however, the long-term preservation of European production should not be sacrificed to apparent short-term consumer interests. From the procedural point of view, it must be ensured that the assessment of cases is as objective as possible, and not influenced by specific national interests in the Council. It is my firm conviction that, whilst third countries are making intensive use - often abuse - of trade defence instruments against us, we must not relax ours.
All of this is possible under the existing rules if they are just applied correctly, and so I would ask the Commissioner to be very sensitive in this regard, and I would recommend to him the stimulating reading that is my latest draft report on external trade strategy, in which I also discuss the subject of trade defence instruments.
(EL) Mr President, my special thanks to Commissioner Mandelson.
I believe that this evening's debate highlights an internal strategic split in the European Union. I believe that, as Mr Fjellner said in his speech, on the one hand there is the Europe of major commercial consumer protection networks and, on the other hand, the Europe of productive powers, of the protection of the productive and industrial fabric and of employment and of the defence of the workers. We must reconcile these two strategic approaches for the good of the European Union. Of course no one wants to turn the European Union into a protectionist fortress. On the other hand, however, it would be an illusion to believe that the European Union can remain unarmed in the face of the challenges and the negative consequences of globalisation, that it can remain unarmed in the face of unfair international trading practices, in the face of social and environmental dumping by certain emergent economies in the developing world.
I believe that the Green Paper presented by Mr Mandelson can form a good basis for further discussion. We need trade defence measures on the basic precondition that they will be effective, that they will help to defend the commercial interests of the European Union, that they will help to defend the principle of transparency and faster decision-making. Provided, Mr Mandelson, that your proposal moves in the direction of improving the trade defence mechanisms of the European Union, we really can hold a debate and make a positive contribution to that debate.
(LT) Today for discussion we have the Commission's Green Paper, which focuses on Europe's trade defence instruments in a changing world economy. In the communiqué, concerns have been expressed about trade defence instruments which would not affect high productivity. Also mentioned is the issue of coordinating the Community's interests and those of high productivity, importers, consumers and even the interests of developing countries.
The figures provided show that the USA and India, in protecting their markets, have initiated more studies on how to apply defence instruments than has the EU. The EU is having difficulty implementing the Lisbon Strategy and creating new jobs, and there is a catastrophic lack of qualified workers in the engineering profession, and of scientists who could create new competitive technologies.
In the current situation, by no means should defence instruments be relaxed, as that would stifle current EU productivity, especially small and medium-size businesses, particularly in new Member States.
Furthermore, I would urge the Commission to quickly carry out anti-dumping studies, as delay on this has already bankrupted the Lithuanian telescope manufacturer 'Ekranas'.
(PT) Mr Mandelson, this Commission initiative straight away has the merit of promoting debate on a issue to which there are no simple answers. There are sectors in Europe that lean more towards the demagogic and populist responses of those who feel they have simple answers to this question. They may be simple answers, but they are wrong.
The key issue is how the EU should use the trade defence instruments at its disposal to guarantee compliance with the rules of fair trade and to take an active role in the process of regulating international trade.
The European economic and social model must be defended, but it must never overstep the boundary into protectionism. This is currently the most important issue facing the EU.
We have already seen that there are natural differences of opinion and opposing interests within the EU itself. The interests of the manufacturers do not necessarily coincide with those of the major importers, and the immediate interests of consumers do not necessarily coincide with each other. What is needed is a guideline that always emphasises a key principle - that of how the EU will participate actively, seriously and intelligently in the process of regulating international trade. In this context, it must seek to project onto an international scale, within the framework of the World Trade Organisation, some of the basic values that identify it, namely a competitive economy and, at the same time, a society that shows greater solidarity and more cohesion and that is very alert to the preservation of certain key environmental values.
This is the challenge now facing the EU, and I therefore feel that the Commission has done the right thing in promoting this debate.
(FR) Mr President, Commissioner, I too should like to thank the Commission for having opened this debate on the EU's trade defence instruments, and I should also like to congratulate Mr Guardans Cambó on having offered us the opportunity to debate the subject today.
What I find striking about the Commission's questionnaire, or, more broadly speaking, about all its thinking about trade policy, is the lack of any reference whatsoever to the issue of the euro exchange rate against the currencies of our main trading partners. I want to know from Commissioner Mandelson just how he thinks the European Union's trading interests can be effectively defended when the euro stands as it does against the dollar, the yuan and the yen?
If, then, I may take the example of the aerospace industry, which, with its plans for redundancies and cutbacks and its threats of farming work out and of moving it to other sites, holds the centre of the stage today, a ten-cent change in the euro/dollar exchange rate amounts to the loss or gain of a billion euros in Airbus' year-end figures. Is it not the case that competitive currency devaluations on the part of our competitors are the most flagrant examples of dumping, the consequence of these being that Airbus, the flagship of European industry, now finds it does better to produce some of its aircraft outside the euro zone if it wants to be able to compete with Boeing? Just what we always wanted!
I would encourage Commissioner Mandelson to look to the European Central Bank and do something, today, about making it responsible not only when the euro's value goes down but also when it goes up, for has the time not come for the Council and the Commission, by virtue of the powers accorded them by Article 111 of the Treaty, to at last discharge their responsibilities and enable us to equip ourselves with something we cannot do without - the general outlines of an exchange rate policy?
Member of the Commission. Mr President, by my reckoning 85% of those who have spoken have welcomed this review and therefore I feel gratified in having taken the initiative in proposing it to the Commission. I hope that this fact and the very intelligent and, in the main, very balanced contributions that have been made to this debate will be registered in the Council and by the Presidency. I do not know whether they are represented tonight. It appears not. But, nonetheless, I am sure that this fact will communicate itself.
Now, having welcomed the review, people do differ as to whether they want to use it to water down the existing TDI or not. I am going to disappoint both those categories, both the water-downers and the anti-water-downers, by saying that the aim of the review is neither to strengthen nor to weaken our existing trade defence instruments. Instead, the purpose is to make sure that we have rules that are clear, consistent and capable of commanding consensus across the Union. I am not fully satisfied that we are striking the right balance at the moment. Hence the controversy, hence the breakdown in consensus, hence the breakdown in solidarity amongst and between Member States that we have observed in recent cases. It is my responsibility to do what is necessary, if anything can be done, to repair that solidarity and make sure that we have consensus rebuilt.
Of course, we are faced with constant dilemmas in exercising and applying these rules. One person's legitimate protection is another person's protectionism and that is where judgement needs to be applied on the basis of the objective analysis undertaken by the Commission.
But I have heard the call of many in this House to ensure that our anti-dumping system is clear, transparent and objective. I have heard the concerns expressed about the length and lack of efficiency of the process and I have heard those who have said that they want environmental concerns better reflected.
I am not sure whether I will ever be able to fashion a set of instruments that will enable us to use trade defence to tackle global warming or bring climate security to the world. Of course, if this is a challenge that Members of this Parliament want to set us, then we will rise to it, but I am not sure that we will be successful, just as I am not entirely sure that we will be able to use trade defence instruments to address exchange rate policy either.
I am very grateful to those who have spoken and raised very important points. My own view, just to go back to the opening speaker in this debate, is that if you want to make and sustain the case for economic openness in Europe, which I do, then the people of Europe have to feel confident that, when they are unfairly threatened or harmed by the anti-competitive behaviour of others, that they have someone on their side: that someone is us. It is the essential and growing role of the European Union and of the European Commission in this global age. It does not make our task easier, but it makes it all the more necessary and important and it is a responsibility that, for my own part, I intend to see discharged in a fair, objective and dispassionate way.
The debate is closed.
Written statement (Rule 142)
in writing. - (FR) The Commission has adopted a Green Paper and launched a public consultation on the use of the EU's trade defence instruments (TDIs) in a changing global economy. This public consultation should prepare the way for proposals by the Commission aimed at reforming its trade defence instruments (anti-dumping, anti-subsidy and safeguard clauses).
This reform project needs, however, to be considered with prudence. The European Union must not act unilaterally or precipitately, for any revision of its instruments must be carried out within the legal framework of the ongoing negotiations on the multilateral disciplines applicable to TDIs, forming part of the Doha round. Quite apart from the need to be in line with the WTO calendar, it is also imperative that the Commission should take into account the fact that the liberalisation of trade makes TDIs indispensable.
TDIs are typically used in moderation and are in no way the straitjackets for which free-traders take them, or the weaponry of protectionists. As regulators, they are in fact effective as means of restoring the conditions of fair competition to international trading markets and of limiting illegal practices' adverse effects on industry, growth and employment in the European Community.